Citation Nr: 1450342	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Propriety of the rating reduction from 30 percent to 20 percent for bilateral hearing loss, effective April 1, 2013.  

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 30 percent disabling prior to April 1, 2013; 20 percent disabling from April 1, 2013 to November 19, 2013; and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active duty service from December 1951 to December 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By way of history, in August 2012 the Veteran filed an increased rating claim for his bilateral hearing loss, then evaluated as 30 percent disabling.  In the above noted January 2013 rating decision, the RO reduced the Veteran's disability rating for bilateral hearing loss from 30 percent to 20 percent effective April 1, 2013.  The Veteran was notified of that decision on January 22, 2013.  The Veteran appealed the RO decision.  In a May 2014 decision, the RO increased the Veteran's disability rating from 20 percent to 30 percent effective November 20, 2013.  

The Board notes that in both a May 2013 statement of the case and a May 2014 supplemental statement of the case, the RO considered whether the reduction in the Veteran's disability rating was proper as well as whether a higher rating for bilateral hearing loss was warranted.  As such, the Board accepts that both issues are currently in appellate status.  


FINDINGS OF FACT

1.  Following both VA and private audiological testing in October 2012 and December 2012, respectively, the RO reduced the Veteran's rating for service-connected bilateral hearing loss from 30 percent to 20 percent; the effective date of the reduction was April 1, 2013.  

2.  At the time of the reduction, the Veteran's service-connected bilateral hearing loss had been rated as 30 percent disabling effective July 1, 2011, a period of less than five years.  

3.  The RO did not consider a July 2012 VA audiological test prior to reducing the Veteran's disability rating from 30 percent to 20 percent; as such, the provisions of 38 C.F.R. § 3.105(e) were not properly applied.  

4.  Private and VA audiological examinations during the appeal period reflect the Veteran's bilateral hearing loss as being manifested by no worse than level VI hearing impairment in the right ear and level VII hearing impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating to a 20 percent rating, effective from April 1, 2013, for service-connected bilateral hearing loss was improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105(e) (2014).  

2.  The criteria for a rating greater than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Rating Reduction for Bilateral Hearing Loss

The preliminary matter in this case is whether the AOJ followed the procedural protections for reducing the Veteran's service-connected bilateral hearing loss from 30 percent to 20 percent, as set forth in 38 C.F.R. § 3.105(e).

Under 38 C.F.R. § 3.105(e), where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  

By way of background, the Veteran filed a claim for a higher rating of his service-connected bilateral hearing loss in July 2011 and was awarded a 30 percent evaluation per a September 2011 rating decision.  Thereafter, the Veteran submitted a statement to the RO in August 2012 reporting that his hearing loss had worsened.  He also identified that he had undergone a VA audiology test a few months previously and that these test results showed a worsening of his hearing acuity.  He requested that the RO acquire the VA hearing test results.  

Thereafter, the Veteran underwent a VA audiology examination in October 2012.  The Board's review of that examination report supports the AOJ's finding that the Veteran's hearing acuity, per the October 2012 test results, warranted no higher than a 20 percent rating for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As a result, in a later October 2012 rating decision the AOJ proposed to reduce the Veteran's disability rating from 30 percent to 20 percent for bilateral hearing loss.  The Veteran was notified of the proposed reduction as well as his rights under 38 C.F.R. § 3.105(e).  Subsequently, in a January 2013 decision, the RO reduced the Veteran's rating and noted, in particular, the following:

We sent you a due process letter on October 30, 2012, informing you that you have 60 days to submit medical or other evidence showing that we should not make this proposed change.  To date, no evidence has been submitted showing that your hearing loss warrants an evaluation higher than 20 percent.  Your treatment records from Accucare are in line with the audiometrics from your [October 2012] examination and do not contain a Maryland CNC test (which is necessary for rating purposes).  


As noted above, the RO was placed on notice by the Veteran of a VA audiogram which he requested be obtained and considered.  The date the audiogram was conducted was July 2012, per a VA audiology clinic note.  The RO failed to consider this evidence in the October 2012 rating decision proposing to reduce the Veteran's 30 percent rating, or in the January 2013 rating that implemented the proposed reduction.  With regard to the July 2012 VA audiology test results, pure tone thresholds, in decibels, as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
40 dB
55 dB
65 dB
65 dB
80 dB
Left Ear
40 dB
55 dB
65 dB
70 dB
75 dB

The examination results reflected a pure tone threshold average (for frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz)) of 66.25 dB for the right ear (55+65+65+80/4) and 66.25 dB for the left ear (55+65+70 +75/4).  Speech recognition scores, using the W-22 test (as compared to the required Maryland CNC), were 68 percent for the right ear and 68 percent for the left ear.  

(Parenthetically, for rating purposes VA uses only the Maryland CNC test to assess speech/word recognition.  See 38 C.F.R. § 4.85(a).  Also, as set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.)  

Here, as the Maryland CNC test was not administered in this case, Table VI is inapplicable.  Otherwise, if the pure tone threshold at each of the four specified frequencies (1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz) is 55 decibels or more (as is the case with the July 2012 VA audiogram), then Table VIa is also for application.  Based on the pure tone threshold average of 66.25 dB bilaterally, application of the averages to Table VIa would reflect assignment of level V hearing impairment in the right ear and level V hearing impairment in the left ear.  Applying these results to Table VII, the Veteran would warrant a disability rating of 20 percent.  As such, the July 2012 VA audiogram did not necessarily show a worsening of the Veteran's hearing acuity, as claimed, nor did it necessarily support a 30 percent disability rating or higher.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Notwithstanding the Board's finding that the July 2012 VA audiogram did not show that a 30 percent rating was warranted, the United States Court of Appeals for Veterans Claims (Court) has consistently held that when an AOJ reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio (i.e., not legally binding, null and void).  Such an omission is error and would not be in accordance with the law.  Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002).  Here, by failing to consider the identified July 2012 VA audiogram (i.e. evidence of record at the time of both the proposed and final reduction actions), the RO failed to properly apply the provisions of 38 C.F.R. §3.105(e).  Furthermore, while it may be true, based on the Board's assessment of the July 2012 VA audiogram, that the Veteran's hearing acuity did not worsening from a medical test perspective or that a greater than 20 percent rating was warranted, an after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations promulgated by the Secretary.  See e.g. Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  

Consequently, where, as here, the Board finds that the decision by the RO is not in accordance with the law, it must be hold to be unlawful and thus, null and void.  Furthermore, although a remand for compliance with the law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In summary, the RO failed to consider medical evidence it had in its constructive possession at the time it reduced the Veteran's disability rating from 30 percent to 20 percent effective April 1, 2013.  The RO did not properly apply the provisions of 38 C.F.R. § 3.105(e) in its reduction of the Veteran's disability rating for bilateral hearing loss.  Therefore, the Board finds that the January 2013 rating decision is void ab initio as not in accordance with the law, and the Board has no alternative but to restore the 30 percent schedular rating effective from April 1, 2013.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e).  

Increased Rating-Bilateral Hearing Loss

I. Duties to Notify and Assist

In a July 2011 letter, the AOJ notified the Veteran of the legal criteria governing his claim for an increased rating for his bilateral hearing loss and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the July 2011 letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim.  The Veteran has submitted evidence in support of his claim, to include both argument and private medical records, and his VA treatment records are available for review.  Furthermore, the Veteran has undergone a number of VA audiological examinations during the appeal period, most recently in November 2013, to evaluate the severity of his bilateral hearing loss.  The November 2013 examination report contains sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria.  In particular, the examiner elicited information from the Veteran concerning the functional effects of his bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Throughout the appeal, the Veteran has submitted statements describing his difficulties with communication and hearing.  The November 2013 examination response by the Veteran concerning the functional effects of his bilateral hearing loss is consistent with his submitted statements.  

The Board also notes that the Veteran filed a claim for a higher rating in July 2011 and that the above noted July 2011 letter was issued in response.  Following a September 2011 rating decision which increased the Veteran's disability rating from 20 percent to 30 percent for bilateral hearing loss, the Veteran submitted an August 2012 statement in which he sought a rating greater than 30 percent.  No additional notice has been sent to the Veteran.  Nonetheless, the Veteran has identified and submitted evidence in support of his claim, and arguments submitted by him reflect his knowledge that he must show a worsening of his bilateral hearing loss to warrant a higher evaluation.  As such, the Board does not find that the lack of any additional notice to the Veteran is prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VA notice errors are not presumptively prejudicial, and any error must be examined in the context of the facts of a particular case)

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods for which the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App 505, 509 (2008).  

As noted above, the Board has found that restoration of the 30 percent rating for the Veteran's bilateral hearing loss is warranted.  As such, the Veteran's bilateral hearing loss is rated as 30 percent disabling effective July 1, 2011.  His increased rating claim in August 2012 was a request for a rating greater than 30 percent.  The Board will consider whether a rating greater than 30 percent is warranted in this case.  

As briefly discussed previously, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, 38 C.F.R. § 4.86(b) is not applicable during any period of the claims process.  

By way of background, the Veteran filed a claim for a higher rating for his service-connected bilateral hearing loss in July 2011.  On audiological examination in August 2011, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
50 dB
60 dB
70 dB
65 dB
85 dB
Left Ear
50 dB
65 dB
70 dB
80 dB
80 dB

The examination results documented a pure tone threshold average of 70 dB for the right ear and 73.75 dB for the left ear.  The Maryland CNC speech recognition score was 92 percent for the right ear and 80 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the right ear and level V hearing impairment in the left ear.  Applying the results to Table VII, a 10 percent rating would be warranted for bilateral hearing loss.  Otherwise, as noted above, if the pure tone threshold at each of the four specified frequencies (1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz) is 55 decibels or more (as is the case here) then Table VIa is also for application.  The AOJ applied the pure tone threshold averages to Table VIa.  Based on those results, the Veteran had level VI hearing impairment in the right ear and level VI hearing impairment in the left ear.  Applying the results to Table VII, a 30 percent rating was warranted for bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In a September 2011 rating decision, the Veteran was granted a 30 percent rating for bilateral hearing loss based on the August 2011 VA audiological examination.  

As discussed previously, a VA audiological clinic note, dated in July 2012, reflected pure tone thresholds, in decibels, as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
40 dB
55 dB
65 dB
65 dB
80 dB
Left Ear
40 dB
55 dB
65 dB
70 dB
75 dB

The examination results resulted in a pure tone threshold average of 66.25 dB for the right ear and 66.25 dB for the left ear.  Speech recognition scores using the W-22 test (as compared to the Maryland CNC) were 68 percent for the right ear and 68 percent for the left ear.  Based on the pure tone threshold average of 66.25 dB bilaterally and their application to Table VIa (Table VI was inapplicable in this instance), the Veteran met level V hearing impairment in the right ear and level V hearing impairment in the left ear.  Applying these results to Table VII, the Veteran warranted a 20 percent rating.  

On VA audiological examination in October 2012, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
45 dB
60 dB
70 dB
65 dB
80 dB
Left Ear
45 dB
55 dB
70 dB
75 dB
75 dB

The examination results documented a pure tone threshold average of 69 dB for the right ear and 69 dB for the left ear.  The Maryland CNC speech recognition score was 90 percent for the right ear and 68 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level III hearing impairment in the right ear and level VI hearing impairment in the left ear.  Applying the results to Table VII, a 10 percent rating would be warranted for bilateral hearing loss.  The RO also applied the pure tone threshold averages to Table VIa.  Based on those results the Veteran had level V hearing impairment in the right ear and level V hearing impairment in the left ear.  Applying the highest numeral from either table for the right ear (level V) and the left ear (level VI) and applying the results to Table VII, a 20 percent rating was met.  

On private audiological examination (Accucare) in December 2012, conducted by a reported licensed audiologist, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
55 dB
65 dB
75 dB
70 dB
80 dB
Left Ear
60 dB
65 dB
75 dB
75 dB
75 dB

The examination results documented a pure tone threshold average of 72.5 dB for the right ear and 72.5 dB for the left ear.  Speech/word recognition scores were 72 percent for the right ear and 68 percent for the left ear, although the type of speech/word recognition testing is not identified.  Based on the results with utilization of Table VIa, the Veteran had level VI hearing impairment in the right ear and level VI hearing impairment in the left ear.  Applying the results to Table VII, a 30 percent rating was met.  With that said, the Board is also aware that when a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unnecessary.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  With regard to the Accucare audiology test, even if the recorded speech discrimination scores were accepted as being the result of the Maryland CNC test, application of these scores to the pure tone threshold averages (72.5/72 and 72.5/68) to Table VI would result in level VI hearing impairment bilaterally and a 30 percent rating per Table VII.  

Otherwise, on VA audiological examination in November 2013, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
50 dB
55 dB
65 dB
65 dB
80 dB
Left Ear
50 dB
55 dB
65 dB
70 dB
80 dB

The examination results documented a pure tone threshold average of 66 dB for the right ear and 68 dB for the left ear.  The Maryland CNC speech recognition score was 80 percent for the right ear and 66 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level IV hearing impairment in the right ear and level VII hearing impairment in the left ear.  Applying the results to Table VII, a 20 percent rating would be warranted for bilateral hearing loss.  Based on the results with the utilization of Table VIa, the Veteran had level V hearing impairment in the right ear and level V hearing impairment in the left ear.  Applying the highest numeral from either table for the right ear (level V) and the left ear (level VII) and applying the results to Table VII, a 30 percent rating was met for bilateral hearing loss.  

Given the above audiological results and those reported pure tone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a rating greater than 30 percent.  The rating criteria simply do not call for a rating greater than 30 percent for these levels of hearing impairment.  The above determination is based upon consideration of applicable rating provisions, as well as the effects of the Veteran's hearing impairment in addition to the audiometric examination results.  In this regard, the VA examiner in October 2012 did not find that the Veteran's hearing loss impacted the ordinary conditions of daily life to include the ability to work.  However, the VA examiner in November 2013 did find the Veteran's hearing loss impacted the ordinary conditions of daily life to include the ability to work.  The November 2012 examiner's conclusion was based on the Veteran's report of being unable to hear voices.  The examiner, thus, elicited information from the Veteran concerning the functional effects of his bilateral hearing loss.  See Martinak, 21 Vet. App. 447.  

The symptoms of the Veteran's bilateral hearing loss have been accurately reflected by the schedular criteria, which evaluates impairment of hearing acuity.  In the present case, the Veteran's complaints involve a loss of hearing and difficulty communicating with others.  The ability to discern words or problems hearing others speak is contemplated in the rating schedule.  As noted above, evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level as measured by pure tone audiometry tests.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

Also, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his bilateral hearing loss.  See 38 C.F.R. § 4.16(a), (b) (2014).  Furthermore, there is a difference in opinion between the October 2012 VA examiner and the November 2012 VA examiner with regard to the impact the Veteran's bilateral hearing loss has on his ability to work.  The November 2012 VA examiner, while noting that the Veteran's ability to work is impacted, did not identify that the Veteran was unemployable due to the service-connected bilateral hearing loss.  Otherwise, review of the overall evidence in the record does not suggest that the Veteran is unemployable due to his bilateral hearing loss.  

For the foregoing reasons, the Board finds that the claim for a rating greater than 30 percent for an increased rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not assist the Veteran in his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Reduction to a 20 percent rating for bilateral hearing loss was improper; restoration of the 30 percent rating from April 1, 2013 for bilateral hearing loss is granted.

Entitlement to a rating greater than 30 percent for bilateral hearing loss is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


